El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El presente es un recurso de apelación en el que no existe exposición del caso ni alegato y no encontrando este tribunal que se haya cometido ningún error fundamental, debe tal vez confirmarse la sentencia apelada sin discusión alguna.
El apelante estuvo sin embargo representado por abogado durante la vista de esta apelación, quien solicitó entonces que se revocara la sentencia por los supuestos errores con-tenidos en la denuncia, fundando su alegación en el caso del Pueblo v. Benítez et al., fallado por este tribunal el día 6 de marzo de 1913, (pág. 246). En dicho caso el acusado formuló reparos a la denuncia ante la corte inferior, resolviendo esta *1145corte en apelación, qne ni de la denuncia ni de la prueba apare-ció qne se llevara a efecto un juego prohibido. En este caso no se formuló objeción alguna en la corte inferior. Somos de parecer de que la denuncia presentada en este caso sería sufi-ciente aun cuando se hubiera formulado objeción contra ella; pero no habiéndose hecho ninguna objeción debe presumirse que cualesquiera defectos de que adoleciera dicha denuncia, quedaron subsanados por la prueba.
La denuncia es como sigue:
“El Pueblo de Puerto Rico v. Manuel Rivera Colón, Juan Martínez (a) Cagüeño, José Andino, José Alvarez (Cubita), Fidel Cotto, Juan Amador, Catalino Richardson y Francisco Alvarez. To Ezequiel Mongil, Jefe de Distrito 3a. Clase, P. I., vecino de Bayamón, calle de-Martí, mayor de edad, formulo denuncia contra los acusados arriba expresados por delito de infracción al artículo 299 del Código Penal, cometido de la manera siguiente: Que en 28 de diciembre, 1911, y como entre 9 y 10 p. m., y en la calle del Comercio de Bayamón, del Distrito Judicial Municipal de Bayamón, que forma parte del Distrito Judicial de San Juan, estos acusados en el comedor de la casa vivienda de Manuel Rivera Colón sito en la ya citada casa, (sic) voluntaria y maliciosamente y sobre una mesa que allí había jugaban a lo prohi-bido con interés por dinero, el juego conocido por “monte,” uno de los comprendidos en el artículo 299 de Código Penal, haciendo de ban-quero o tallador José Andino y los demás de apuntes, siendo sorpren-didos, ocupando dos dollars cincuenta centavos y tres barajas, dos de ellas de pinta colorada y una azul de cuarenta cartas cada una, que pongo a disposición de la corte.”
La denuncia que dejamos transcrita cae bajo la sanción que establece el artículo 299 del Código Penal enmendado por la Ley de 12 de marzo de 1908 y por la Ley No. 36 apro-bada en 10 de marzo de 1910, pues el juego de monte es uno de los expresamente relacionados en dicho artículo y en la denuncia se consigna que los denunciados.jugaban con interés por dinero, haciendo de banquero o tallador José Andino y apuntando los demás. No favorece a los apelantes la reso-lución que dictó este tribunal en el caso de El Pueblo v. Benítez et al. (pág. 246), pues en ese caso trata de juego de *1146poker y en el presente, de juego de monte, y el último es uno de los juegos expresamente consignados en el estatuto original y considerado como de banca.
En tales condiciones somos de parecer que el apelante no está comprendido dentro de la excepción a que se Rizo refe-rencia en el caso citado de El Pueblo v. Benítez et al. Nos referimos a la opinión que sirve de fundamento a la sentencia por la que en este mismo día decidimos, en el caso de El Pueblo v. Ortiz et al.
Debe confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso ' ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.